Title: Patrick Gibson to Thomas Jefferson, 7 July 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir
            
              Richmond
              7th July 1814
          
          I am favor’d with your two letters, of the 22d ulto from Poplar Forest, and of the 1st Inst from Monticello upon receipt of the former I endeavour’d to make sale of your flour at 4$ but could not succeed—I am not certain that I could obtain even $3½ but think it probable, in the event of my not receiving instructions from you to the contrary I shall dispose of it for what it will bring—I remitted Mr A Robertson $240 as you directed
			 and now inclose your $175. as requested in your last—with great respect I am
           Your obt Servt
            Patrick Gibson
         